03/20/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 18-0282


                                      DA 18-0282
                                   _________________

IN RE THE PARENTING OF
D.I.B., a Minor Child,

NICHOLAS R. BRACCIALE,

            Petitioner and Appellant,
                                                                   ORDER
      v.

GAIL A. SULLIVAN, f/k/a
GAIL ANN INGELS,

            Respondent and Appellee.
                               _________________

       On February 19, 2019, pursuant to an agreement the parties reached via mediation,
this Court held all further proceedings in this appeal in abeyance while the parties worked
toward resolving this matter. The Court further ordered the parties to file a status report
by March 6, 2020, if no briefing schedule was sought in the interim.
       On March 5, 2020, Appellant Nicholas R. Bracciale filed a status report in
accordance with this Court’s Order. Appellee Gail A. Sullivan has not filed a status
report, nor has she objected to Bracciale’s status report. Bracciale has requested that the
Court continue to hold this matter in abeyance with another status report in six months.
       IT IS THEREFORE ORDERED that this appeal is HELD IN ABEYANCE
pending further order of this Court.
       IT IS FURTHER ORDERED that on or before September 18, 2020, the parties
SHALL FILE a status report with the Court.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 20 2020